DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13 are pending and under examination.

Response to Amendment
The amendments to the claims received on 01/18/2022 are accepted and the previous claim objections are withdrawn.  
Applicants amendments to the claims have overcome most of the112(b) rejections previously set forth in the Non-Final Office Action mailed on 07/21/2021. However, based on the claim amendments, additional 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 01/18/2022, the previous prior art rejection based on Takada has been withdrawn and a new prior art rejection set forth (see below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 11, 12-13, 15, 17, 23, 25, and 28, claim 6, and claim 7 refer to “the test order”.  Claim 1 lines 6-7 previously recite “one or more test orders”.  In a case where there is more than one test order, it is unclear which test order would or would not be considered “the test order”.  The examiner suggests applicants recite “the one or more test orders” or “each test order” for each instance where “the test order” is recited. 
Claims 2-13 are also rejected by their dependency from claim 1. 

Claims 2 and 11 refer to “a sample transportation system”.  Claim 1 lines 20-21 has been amended to recite “a sample transportation system”.  It is unclear if applicants are intending to define a second sample transportation system in claims 2 and 11, or if applicant(s) are simply referring to the sample transportation system of claim 1.  Perhaps applicant(s) intend to recite “the sample transportation system”?

Claim 3 refers to “e') transmitting a readiness response by the target laboratory instrument, the readiness response being indicative of whether the target laboratory instrument is able to execute the readiness command; and e") if the readiness response by the target laboratory instrument indicates that the target laboratory instrument is not able to execute the readiness command, repeating steps c) through e) until an alternative target laboratory instrument is determined which confirms by a readiness response that the target laboratory instrument is able to execute the readiness command”.  Claim 3 is dependent from claim 1.  Claim 1 refers to “e) transmitting a readiness command to the target laboratory instrument(s) if the target laboratory instrument(s) is not ready to carry out the test order, the readiness command comprising an 

Claims 10, 11, and 12 recites “the one or more laboratory instrument(s)”.  However, claim 1 lines 1-3 have been amended to recite “the analytical laboratory comprises at least one pre-analytical laboratory instrument and at least one target laboratory instrument”.  It is unclear if the one or more laboratory instruments is referring to one of the at least one pre-analytical laboratory instruments or one of the at least one target laboratory instruments, or if applicants are intending to further define another laboratory instrument all together.  Perhaps applicant(s) intendent to recite “at least one target laboratory instrument”?  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Takeda (JP 2000088860A; already of record – hereinafter “Takeda”), in view of Mizumoto et al. (US 2011/0054800; already of record – hereinafter “Mizumoto”), and further in view of Pollack et al. (US 2015/0118756 – hereinafter “Pollack”).

Regarding claim 1, Takeda discloses a method of operating an analytical laboratory (Takeda; fig. 4, [32]), wherein the analytical laboratory comprises at least one pre-analytical laboratory instrument (Takeda; fig. 1, #20, #102, [0026, 0028]) and at least one target laboratory instrument (Takeda; fig. 1, #10, #12, #14, [0027]) the method comprising: 
a) receiving and identifying a biological sample by a pre-analytical laboratory instrument 5of the analytical laboratory (Takeda discloses a rack receiving portion 102, a transport line 100, 
b) retrieving an order list from a database, the order list comprising one or more test order(s), each test order defining at least one processing step to be carried out on the biological sample (Takeda discloses a scheduler 32 comprising a plurality of management tables acquired from a database based on the rack ID and sample ID read by the label reader 20; fig. 2A, 2B, [28].  The tables having different analysis items A, B, and C that are to be carried out on the biological sample); 
c) determining a target laboratory instrument of the analytical laboratory for each test order, wherein the target laboratory instrument is configured to carry out the at least one processing step according to the test 10order (Takeda discloses a determination process that is executed at each determination position 200, 201, and 202; figs. 1 & 4, #200, #201, #202, [27, 31]. The target laboratory instrument is configured to perform process A in a case where processes A, B, and C are set as the processing steps; fig. 4, S104, [0034].  Process A defining at least one processing step according to the management tables); 
d) determining whether the target laboratory instrument is ready to carry out the test order (Takeda discloses the determination process includes a step of determining a candidate laboratory instrument based on the analysis items for the rack (S104), where laboratory instrument is either suspended, stopped, or do not have sufficient vacancy are excluded from the candidate list; S104-106, and that the most suitable laboratory instrument for introducing the sample rack into is determined by comparing the total number of tests between remaining candidate devices and weighing each analysis item or processing capacity for each laboratory instrument; fig. 4, S107-S108, [34-35]); 
g) instructing the target laboratory instrument to process the biological sample 20according to the test order if the target laboratory instrument is ready to carry out the test order (Takeda discloses the determination process includes a decision point S109 that determines whether the 
h) processing the biological sample by the target laboratory instrument according to the test order as instructed (Takeda discloses the registered contents of the rack management table in fig. 2B are updated at the time when the rack is carried out from the analyzer.  Therefore, the biological sample being processed by the target laboratory instrument according to the test order of fig. 2B).  
Takeda does not disclose e) transmitting a readiness command to the target laboratory instrument if the target laboratory instrument is not ready to carry out the test order, the readiness command 15comprising an instruction which, when executed by the target laboratory instrument, causes the target laboratory instrument to become ready to carry out the test order, wherein the readiness command is generated by a processing time of the biological sample by the analytical laboratory instrument and/or a transport time of the biological sample from the analytical instrument to the target laboratory instrument by a sample transportation system of the analytical laboratory; f) executing instructions of the readiness command by the target laboratory instrument in order to cause the target laboratory instrument to become ready to carry out the test order; 
However, Mizumoto teaches the analogous art of a method of operating an analytical laboratory (Mizumoto; [0008]), the method comprising c) determining a target laboratory instrument of the analytical laboratory for each of the test order which is configured to carry out the at least one processing step according to the test order (Mizumoto teaches a method comprises an information process apparatus 42 that analyzes detection data to determine whether or not re-examination in laboratory instrument M3 is required; fig. 7, S307, [0111, 0113].  Therefore, M3 being a determined target laboratory instrument of the analytical laboratory for 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of operating an analytical laboratory of Takeda to further include the method steps of e) and f), as taught by Mizumoto, because Mizumoto teaches that the method steps comprising e) and f) provide the additional benefit of allowing the analytical laboratory to save electricity consumption by switching between an active state and an inactive state when the 
Modified Takeda does not teach the readiness command is generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument.
However, Pollack teaches the analogous art of a method of operating an analytical laboratory (Pollack; [0009]), wherein the analytical laboratory comprises at least one pre-analytical laboratory and at least one target laboratory instrument (Pollack; [0043]), the method comprising generating a readiness command based on a transport time of the biological sample from the pre-analytical instrument to the target laboratory instrument by a sample transportation system of the analytical laboratory (Pollack discloses an internal handling mechanism within each module; [0075, 0193] and a central controller [0193].  The conveyance device 200 and the internal handling mechanism within each module being configured to coordinate with each other; [0075] such that the plurality of modules are configured to process a sample within a period that is less than a system cycle of the overall analyzer to allow synchronous operation of the modules in the analyzer; [0009, 0075]. The system cycle of the overall analyzer being defined as an amount of time for processing a sample by one of the pluralities of modules and an amount of time for transporting the samples between two of the plurality of modules; [0009], where modules are defined as pre-analytical and analytical instrument [0043].  Pollack specifically discloses a case where the controller coordinates a readiness command for a target laboratory instrument based on a transport time of the biological sample from a decapper to a target laboratory instrument [0188].  The modification resulting in the analytical laboratory of modified Takada receiving and identifying a biological sample by a pre-analytical laboratory instrument of the analytical laboratory and transmitting a readiness command to the target laboratory instrument).


25Regarding claim 2, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above, wherein the readiness command is generated by considering a readiness time of the target laboratory 30instrument such that the target laboratory instrument becomes ready by the time the biological Page 26 of 31Docket No.: P34973-USsample is processed by the pre-analytical laboratory instrument and/or has been transported to the target laboratory instrument by a sample transportation system (The modification of Takeda to further include the method steps of e) transmitting and f) executing the readiness command, as taught by Mizumoto, has previously been discussed in claim 1 above.  Furthermore, the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Pollack further discloses the conveyance 

Regarding claim 3, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above, further 5comprising, e') transmitting a readiness response by the target laboratory instrument, the readiness response being indicative of whether the target laboratory instrument is able to execute the readiness command (The modification of Takeda to further include the method steps of e) transmitting and f) executing the readiness command, as taught by Mizumoto, has previously been discussed in claim 1 above.  Furthermore, the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Mizumoto further teaches that when the target laboratory instrument M3 is in an inactive state prevention of taking the sample into the target laboratory instrument M3 can be achieved when the release of the inactive state takes more time than an assumed time; [0114].  Therefore, the laboratory instrument M3 must transmit a readiness response indicating whether the target 
	e") if the readiness response by the target laboratory instrument indicates a failure of the target 10laboratory instrument to execute the readiness command, repeating steps c) through e) until an alternative target laboratory instrument is determined which confirms by a readiness response that the alternative target laboratory instrument is able to execute the readiness command (The modification of Takeda to further include the method step of e) transmitting and f) executing the readiness command that includes e’) transmitting a readiness response by the target laboratory instrument, as taught by Mizumoto, has previously been discussed in claims 1 & 3 above. Furthermore, the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Takeda discloses that the operating status of each analyzer is set in fig. 3 of the scheduler 32, if the target laboratory instrument is not available in S105-S106; [34], another optimum device is determined; [38] and the rack is transferred to the next determination position [36] where the determination process is repeated [38].  The modified determination process of Takeda therefore determining if the target laboratory instrument is not able to execute the test order based on the readiness response of the target laboratory instrument, repeating the determination process until an alternative target laboratory instrument is determined, and upon reaching the next determination position – confirming a readiness response that the target laboratory instrument is able to execute the readiness command).

Regarding claim 4, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above, wherein the order 15list comprises a plurality of test orders 
determining a sample workflow for processing the biological sample comprising a sequence of workflow steps corresponding to each test order of the order list (Takeda discloses the scheduler 32 sequentially determines the analyzers to be loaded with each rack at each determination position while considering the parameters defined in fig. 2 of each analyzer; [29], and that the rack management table in fig. 2B is updated at the time when the rack is carried out from the analyzer; [36]); and 
generating a plurality of readiness commands for each target laboratory instrument, each 20readiness command for a particular target laboratory instrument considers a sum of transportation time of the biological sample from the pre-analytical laboratory instrument to each target laboratory instrument and a sum of processing time of the biological sample by the pre-analytical laboratory instrument and each target laboratory instrument preceding the particular target laboratory instrument in the sample workflow (The modification of Takeda to further include the method steps of e) transmitting and f) executing the readiness command, as taught by Mizumoto, has previously been discussed in claim 1 above.  Furthermore, the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Pollack further discloses the conveyance device 200 and the internal handling mechanism within each module being configured to coordinate with each other; [0075] such that the plurality of modules are configured to process a sample within a period that is less than a system cycle of the overall analyzer to allow synchronous operation of the modules in the analyzer; [0009, 0075] where the system cycle of the overall analyzer is defined as an amount of time for processing a sample by one of the pluralities of modules and an amount of time for transporting the samples between two 

Regarding claim 5, modified Takeda discloses the method of operating an analytical laboratory according to claim 4 above, further comprising, 
transmitting a readiness response by each target laboratory instrument, the readiness response being indicative of an estimated time of availability of when the target laboratory 30instrument will become ready to carry out the respective test order (The modification of the method of operating an analytical laboratory of Takeda to further include the steps of e) transmitting and f) executing the readiness command, as taught by Mizumoto, has previously been discussed in claim 1 above.  Furthermore, the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Mizumoto additionally teaches an estimated time of arrival of the sample rack to the target laboratory instrument is determined, and when it is determined that the present time has reached a predetermined time earlier than the estimated arrival time, the target laboratory instrument is instructed to start the release of the inactive state; fig. 8A, S404, S405, [0118-0119]).  Accordingly, the predetermined time earlier than the estimated arrival time being an estimated time of availability of when the target laboratory instrument will become ready.  Mizumoto further teaches that when the target laboratory instrument M3 is in an inactive state prevention of taking the sample into the target laboratory instrument M3 can be 
Page 27 of 31Docket No.: P34973-USre-determining the sample workflow for processing the biological sample by postponing processing of the biological sample by a first target laboratory instrument if a second target laboratory instrument will become ready earlier to carry the test order (Takeda discloses that the determination process is performed each time the sample rack reaches a determination position, and that there is a possibility that a laboratory instrument other than the optimum device determined last time is determined as the optimum device; [38]).  

Regarding claim 6, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above, comprising the step of determining whether the target laboratory instrument(s) is ready to carry out the test order (Takeda discloses the determination process includes a step of determining a candidate laboratory instrument(s) based on the analysis items for the rack (S104), where laboratory instrument(s) that are either suspended, stopped, or do not have sufficient vacancy are excluded from the candidate list; S104-106, and that the most suitable laboratory instrument(s) for introducing the sample rack into is determined by comparing the total number of tests between remaining candidate devices and weighing each analysis item or processing capacity for each laboratory instrument; fig. 4, S107-S108, [34-35]); and
wherein the readiness command comprises instructions which, when executed by the target laboratory instrument, cause power one or more of: 
powering on respectively waking up the target laboratory instrument from a low-power 20mode; 

all consumables required to carry out the respective test order to be made available to the target laboratory instrument; and/or  
25carrying out of quality control and/or calibration steps to ensure all quality control and/or calibration values of the target laboratory instrument are up-to-date and valid (The modification of the method of operating an analytical laboratory of Takeda to further include the steps of e) transmitting and f) executing the readiness command, as taught by Mizumoto, has previously been discussed in claim 1 above.  Furthermore, the readiness command generated by a transport time of the biological sample from the analytical laboratory instrument to the target laboratory instrument of modified Takada, with the readiness command generated by a transport time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument has also been previously discussed in claim 1 above.  Mizumoto additionally teaches the readiness command comprises instructions that cause powering on respectively waking up the target laboratory instrument from a low-power mode; fig. 8A, S405, [0119])
Takeda does not teach wherein the step of determining whether the target laboratory instrument(s) is ready to carry out the test order comprises one or more of the following: determining whether the target laboratory instrument is powered on and not in a low- 10power mode; determining whether all modules of the target laboratory instrument required to carry out the respective test order are operational; determining whether all consumables required to carry out the respective test order are available; and/or  15determining whether all quality control and/or calibration values of the target laboratory instrument are up-to-date and valid;.  
However, Mizumoto teaches the analogous art of a method of operating an analytical laboratory (Mizumoto; [0008]), the method comprising d) determining whether the target laboratory instrument(s) is ready to carry out the test order (Mizumoto teaches that when it is determined that re-examination is required, the information processing apparatus 42 determines 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of determining whether the target laboratory instrument(s) is ready to carry out the test order of modified Takeda, to further including the step of determining whether the target laboratory instrument is powered on and not in a low-power mode, as taught by Mizumoto, because Mizumoto teaches the step determining whether the target laboratory instrument is powered on and not in a low-power mode allows the information processing apparatus to activate the target laboratory instrument if it is in an inactive state when a sample rack is configured to be transported to the target laboratory instrument; [0114]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Takeda and Mizumoto both teach a method of operating an analytical laboratory (Mizumoto; [0008]), the method comprising d) determining whether the target laboratory instrument(s) is ready to carry out the test order (Mizumoto; fig. 7, S309, [0114]).

Regarding claim 7, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above.
Modified Takeda does not teach transmitting a standby command to laboratory  instrument(s) of the analytical laboratory 5not identified as the target laboratory instrument for any of the test order(s) of the order list; and switching the laboratory instrument(s) of the analytical laboratory not identified as the target laboratory instrument into a low power mode in response to the standby command.  
However, Mizumoto teaches the analogous art of a method of operating an analytical laboratory (Mizumoto; [0008]), the method comprising identifying a target laboratory instrument 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified method of operating an analytical laboratory of Takeda, to further include transmitting a standby command to any analytical instrument of the analytical laboratory not identified as the target laboratory instrument for any of the test order(s) of the complete order list, and switching the target laboratory instrument into a low power mode in response to the standby command, as taught by Mizumoto, because Mizumoto teaches the switching the target laboratory instruments not selected as the target laboratory instrument for analysis into a standby mode provides the additional benefit of allowing the analytical laboratory to save electricity consumption by switching between an active state and an inactive state when the laboratory instruments are not in use (Mizumoto; [0009]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Takeda and Mizumoto both teach a method of operating an analytical laboratory (Mizumoto; [0008]), the method comprising identifying a target laboratory instrument of an analytical laboratory for a test order (Mizumoto; fig. 7, S307, [0111, 0113]).

10Regarding claim 8, modified Takeda teaches the method of operating an analytical laboratory according to claim 1 above, wherein one or more of the target laboratory instrument(s) is an analytical laboratory instrument configured to carry out one or more analytical processing steps on the biological sample to determine presence and/or concentration of one or more analyte(s) in the biological sample (Takeda; [25]).  

15Regarding claim 9, Takeda discloses an analytical laboratory (Takeda; fig. 1, [024]), the analytical laboratory comprising: 
20a control unit communicatively connected to the pre-analytical laboratory instrument and the target laboratory instrument, the control unit being configured to control the analytical laboratory to perform the method according to claim 1 (The analytical laboratory method according to claim 1 has previously been discussed above.  Takeda additionally teaches a scheduler communicatively connected to the pre-analytical laboratory instrument(s) and analytical instruments and configured to perform the determination process of claim 1 above; fig. 1, #32, [26]).  

Regarding claim 10, modified Takeda teaches the analytical laboratory according to claim 9 above, wherein the one or more laboratory 25instrument(s) comprise one or more analytical laboratory instrument configured to carry out one or more analytical processing steps on the biological sample to determine presence and/or concentration of one or more analyte(s) in the biological sample (Takeda; [24]).  

Regarding claim 11, modified Takeda teaches the analytical laboratory according to claim 9 above, wherein the one or more laboratory 30instrument(s) comprise one or more post-analytical laboratory instrument(s) configured to Page 29 of 31Docket No.: P34973-USperform one or more from the list comprising recapping, unloading, disposing and archiving of biological sample(s) (Takeda; fig. 1, #104, [25]).  

Regarding claim 12, Takeda teaches the analytical laboratory according to claim 9 above, wherein the one or more laboratory 5instrument(s) comprise a sample transportation system configured to transport biological sample(s) from a first laboratory instrument to a second laboratory instrument (Takeda; fig. 1, #100, [25]).  

Regarding claim 13, Takeda teaches a computer program product comprising instructions which, when executed by a control unit of an analytical laboratory cause the analytical laboratory to perform the method according 10to claim 1 (The analytical laboratory method according to claim 1 has previously been discussed above.  Takeda further teaches a scheduler 32 configured to control the entire system and perform the determination process of claim 1 above; [26]).

Response to Arguments
Applicants arguments filed on 01/18/2022 have been fully considered.

Applicant(s) argue on pages 8-11 of their remarks that the combination of Takada in view of Mizumoto fail to disclose the amended limitations of claim 1.  Specifically, Applicant(s) argue that Mizumoto fails to disclose or teach receiving and identifying a biological sample by a pre-analytical laboratory instrument of the analytical laboratory and transmitting a readiness command to the target laboratory instrument, wherein the readiness command is generated by a processing time of the biological sample by the pre-analytical laboratory instrument and/or a transportation time of the biological sample from the pre-analytical laboratory instrument to the target laboratory instrument by a sample transportation system of the analytical laboratory.  The examiner agrees with applicants arguments and notes that the arguments are directed towards the amended claim language.  Furthermore, the examiner has withdrawn the previous prior art rejection based on 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798